      Case 1:19-cv-09576-PGG-DCF Document 26 Filed 09/18/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CANDIDO TEXPOX MUNIVE
                                                             19cv09576 (PGG) (DF)
                                Plaintiff,
                                                             ORDER
                    -against-

 FURNITURE DIRECT OUTLET INC.,
 RAMI ALQURAN,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       In this wage-and-hour case, which has been referred to this Court for general pretrial

supervision, the Court has received a letter dated September 4, 2020, from Joseph Alan Altman,

Esq. (“Altman”), of the law firm Altman & Altman Esqs. (the “Altman Firm”), counsel of record

in this action for defendants Furniture Direct Outlet Inc. (“Furniture Direct”) and Rami Alquran

(“Alquran”) (collectively, “Defendants”), informing the Court that Defendants wish to discharge

him as their attorney, and asking whether he may file a motion to be relieved as counsel. (See

Dkt. 25.) Under the circumstances, it is hereby ORDERED as follows:

       1.      No later than October 2, 2020, the Altman Firm shall file a motion for leave to

withdraw, supported by a sworn affidavit or declaration made under penalty of perjury, setting

forth good cause for the proposed withdrawal. To the extent the Altman Firm believes that the

basis for its withdrawal request is sensitive or confidential, then its supporting affidavit or

declaration may be submitted to my Chambers ex parte, and counsel should contact Chambers

for submission instructions. This Court, in its discretion, will then determine whether the

affidavit or declaration should be filed on the Court’s public docket or placed, in whole or in

part, under seal.
      Case 1:19-cv-09576-PGG-DCF Document 26 Filed 09/18/20 Page 2 of 4




       2.      The Altman Firm is directed to serve Defendants with a copy of its motion

(including any supporting affidavit or declaration), together with a copy of this Order, by means

reasonably calculated to reach them, and to file proof of such service on the Docket.

       3.      If Defendants wish to be heard with respect to the Altman Firm’s motion to

withdraw, then, no later than October 9, 2020, Defendants should submit a response to the

Court, with a copy to the Altman Firm. If Defendants would like to email their response to the

Court, then they should contact my Chambers at (212) 805-4650 and leave a voicemail message,

asking for email instructions and providing a telephone number where they may be reached so

that such instructions may be given to them. Alternatively, Defendants may mail their response

directly to my Chambers at the following address:

               Hon. Debra Freeman
               U.S. Magistrate Judge
               United States Courthouse
               500 Pearl Street, Room 1660
               New York, New York 10007

Defendants’ response may be submitted ex parte; in other words, it need not be served on

counsel for Plaintiffs. This Court, in its discretion, will determine whether any response it

receives from Defendants should be filed publicly or if it contains sensitive information that

warrants its being placed under seal. If, by October 9, 2020, this Court receives no objection to

the Altman Firm’s motion from Defendants, then this Court may grant the motion as unopposed.

       4.      Regardless of whether it receives any objection to the Altman Firm’s request for

leave to withdraw, this Court will hold a telephonic conference on October 22, 2020 at

11:00 a.m. with respect to that request. For that conference, the parties are directed to call the

following Toll-Free Number: 877-411-9748, and use Access Code: 9612281. Alquran is

directed to appear personally at this conference, together with a corporate representative of



                                                 2
       Case 1:19-cv-09576-PGG-DCF Document 26 Filed 09/18/20 Page 3 of 4




Furniture Direct. If Alquran is an authorized representative of Furniture Direct, then he may

appear at the conference in both an individual and corporate capacity.

        5.     Defendant Furniture Direct is cautioned, however, that a corporation may not

proceed before this Court without being represented by counsel. For this reason, if the Court

permits the Altman Firm to withdraw, then Furniture Direct will need to retrain new counsel,

if it wishes to continue to defend this action. A failure of Furniture Direct to retain new counsel

may result in Furniture Direct’s being held in default, and a default judgment may be entered

against it.

        6.     In addition, Alquran is cautioned that, if the Court permits the Altman Firm to

withdraw, and if he does not retain new counsel, then he will be expected to defend this action on

his own behalf without the benefit of counsel. Alquran is also cautioned that, if he chooses to

proceed in this action pro se (i.e., without the assistance of an attorney), then he will be expected

to proceed with this action diligently on a pro se basis, to attend all court conferences and other

proceedings in person, and to comply, on his own, with all rules and procedures of the Court.

Alquran’s failure to cooperate in the pretrial discovery process or to appear before the Court as

required may result in the entry of a default judgment against him.

        7.     If, at any time prior to October 22, 2020, Furniture Direct and Alquran retain new

counsel in this action, and a formal Substitution of Counsel is filed, then the October 22

conference will be canceled.




                                                  3
      Case 1:19-cv-09576-PGG-DCF Document 26 Filed 09/18/20 Page 4 of 4




       8.     All discovery in this action shall be stayed pending further order of this Court.

Dated: New York, New York
       September 18, 2020

                                                    SO ORDERED


                                                    ________________________________
                                                    DEBRA FREEMAN
                                                    United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                4
